Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-24 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From amended claim 1
	the second neural network to operate at a faster rate than the first neural network to cause the second neural network to perform a first number of predictor prediction iterations during a time interval in which the first neural network is to perform a single observer prediction iteration, the first number of predictor prediction iterations based on a sum of the first latency and the second latency; and output the predicted future value of the state of the target system to a controller to generate a new value of the control signal; and a transmitter to transmit the new value of the control signal to the target system via the second wireless link.

The closest prior art of record Cline et al. US Document ID US20190279100A1. Cline describes a pair of neural networks that run in parallel in which one neural network operates faster than the other (¶0017 and ¶0028). Cline does not however make a number of iterative predictions based on the sum of latencies in a wireless link. Furthermore, Jin et al “Adaptive Model predictive control using Diagonal Recurrent neural network” describes cascading neural networks, however these neural networks do not operate a different speeds or latencies and is nevertheless not based on a sum of a first and second latency. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                              
/ERIC NILSSON/Primary Examiner, Art Unit 2122